                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

GEORGE A. JACKSON,

                Plaintiff,

       v.                                               Civ. No. 01-559-LPS

KEITH IVENS, M.D., et al.,

                Defendants.

                                           MEMORANDUM

        1.      Introduction. Plaintiff, an inmate at Sussex Correctional Institution in Georgetown,

Delaware, originally filed this lawsuit prose pursuant to 42 U.S.C. § 1983, seeking, inter alia, damages

for the alleged delayed diagnosis of sarcoidosis and access to certain specialist physicians for

evaluation and treatment.1 (D.I. 281 at 2) Now before the Court is Plaintiffs motion for

reconsideration of the order that denied his second motion for relief from judgment pursuant to

Fed. R. Civ. P. 60. (See D.I. 324,325,326) Defendants oppose the motion.

        2.      Motion for Reconsideration. The purpose of a motion for reconsideration is to

"correct manifest errors of law or fact or to present newly discovered evidence." Max's Seafood Caft

ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). "A proper Rule 59(e) motion ...

must rely on one of three grounds: (1) an intervening change in controlling law; (2) the availability of

new evidence; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice."

Lazaridis v. Wehmer, 591 F.3d 666,669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA R.einsurance

Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

        3.      Discussion. The September 23, 2019 Memorandum Opinion and Order denied

1 During thependency of this action, Plaintiff requested counsel. He was represented by counsel
through entry of judgment on September 28, 2012. Plaintiffs counsel filed a motion to withdraw on
October 19, 2012, which was granted and, since then, Plaintiff has proceeded prose.
Plaintiffs second motion for relief from judgment pursuant to Fed. R. Civ. P. 60(b)(2), (6)(3), and

(b)(6), as well as Rule 60(d)(1) and (d)(3). The motion was untimely under Rule 60(b)(2) and (3), and

the Court concluded that under Rule 60(b)(6), the motion was not filed in a reasonable time, having

been filed almost three years after alleged withheld discovery that Plaintiff contended would have led

to a more favorable resolution of the case. The Court also concluded that under Rule 60(d)(1),

Plaintiffs allegations of fraud did not provide adequate grounds for an independent action, Plaintiff

failed to show that the alleged fraud prevented him from prevailing or that he had no adequate

remedy at law, and Plaintiff failed to show that new evidence would probably change the outcome of

his case. Finally, the Court concluded that relief under Rule 60(d)(3) for fraud on the Court was not

warranted as there were no allegations of egregious misconduct and, as previously mentioned,

Plaintiff did not seek relief within a reasonable time. (See D.I. 324)

        4.      In Plaintiffs motion for reconsideration he states that when defense counsel asked

for medical records in his possession he believed the request was for medical records outside of his

second Rule 60 motion and defense counsel did not mention to him, or the Court, that Plaintiffs

Exhibits A and B had been omitted from the motion. (D.I. 326 at 1-2) Plaintiff argues that the

omitted Exhibits A and B are the core of his Rule 60 motion and support his motion for an

evidentiary hearing to determine whether egregious governmental misconduct led to the deliberate

and fraudulent nondisclosure of CMS' 4/25/01 progress notes and Dr. Ivens' 8/16/00 operative

notes. (Id. at 2) Plaintiff argues that reconsideration is appropriate based upon his inadvertent

omission of Exhibits A and B. (Id.)

        5.      The Court has reviewed the matter, the parties' positions, and the pertinent exhibits.

Plaintiffs motion fails on the merits because he has not set forth any intervening changes in the

controlling law, new evidence, or clear errors of law or fact made by the Court in its order denying

Plaintiffs second Rule 60 motion. See Max's Seafood Cafl, 176 F.3d at 677. Notably, the record
reflects that Exhibits A and B, which Plaintiff contends support his motion for reconsideration, are

not new evidence; and, even if they were, nothing supports a conclusion that use of either exhibit

would have resulted in a different outcome in the litigation in light of other medical records that

provided the same or similar information. (Compare D.I. 327 at 3 (Dr. Roberta Bums April 2001

note) with D.I. 208 at 44-45 (Dr. Bums April 11, 2001 evaluation); D.I. 173 at 22 (August 2000

pathology report) with D.I. 173 at 20 (Dr. Ivens' August 16, 2000 operative note))2 Accordingly, the

motion for reconsideration will be denied. (D.I. 326)

        6.      Conclusion. The Court will deny Plaintiffs motion for reconsideration. (D.I. 326)

An appropriate order will be entered.




March 30, 2020                                  H~£o~.STARK
Wilmington, Delaware                            UNITED STATES DISTRICT JUDGE




2 When Plaintiff was represented by counsel, his attorney relied upon the August 2000 pathology
report, Dr. Ivens' August 16, 2000 operative note, and Dr. Bums' April 11, 2001 evaluation to
support Plaintiff's positions in various filings before the Court. (See D.I. 173 at 20, 22; D.I. 208 at
44-45)
